EXHIBIT 10(23)

PFIZER INC. NONFUNDED DEFERRED

COMPENSATION AND UNIT AWARD PLAN FOR

NON-EMPLOYEE DIRECTORS

(Effective June 23, 1994)

(Amended September 26, 1996)

(Further Amended Effective March 1, 2006)

(Further Amended Effective January 1, 2008)

(Further Amended Effective January 1, 2009)

1. Deferral Election for Cash Compensation. Each director who is not an employee
of Pfizer Inc (the “Company”) or any of its subsidiaries may elect on or before
the last day of any calendar year to have payment of all or a specified part of
all fees payable to him or her for services as a director during the following
calendar year and thereafter deferred until he or she Separates from Service (as
defined in Paragraph 8) with the Company. Any such election shall be made by
written notice directed to the Secretary of the Company. A director’s election
to defer fees shall continue until a director Separates from Service unless he
or she earlier terminates such election with respect to future fees by timely
written notice delivered to the Secretary of the Company. Any such notice shall
become effective on the first day of the calendar year immediately following
written notice directed to the Secretary of the Company. Amounts credited to the
account of a director prior to the effective date of such notice shall not be
affected thereby and shall be paid to him or her in accordance with paragraph 5
(or paragraph 6 in the event of his or her death) below.

2. Investment of Deferred Cash Compensation. All deferred cash fees (“Deferred
Cash Compensation”) shall be held in the general funds of the Company and shall
be credited to the director’s account, and, at the director’s election, the
account shall be credited either with a) interest at a rate equal to the rate of
return for an intermediate treasury index as selected by the Plan Assets
Committee, compounded monthly, or b) a number of units, calculated to the
nearest thousandth of a unit, produced by dividing the amount of fees deferred
by the closing market price of the Company’s common stock as reported on the
Consolidated Tape of the New York Stock Exchange on the last business day of the
fiscal quarter in which the fees are earned. A director may elect to switch the
investment form of deferral of previously deferred Deferred Cash Compensation
effective on the first day of any calendar quarter by giving prior written
notice directed to the Secretary of the Company; provided, however, that a
switch into, or out of, the unit account shall be permitted only if the director
has not elected to switch out of, or into, the unit account within this Plan,
the Pfizer Company Stock Fund within the Pfizer Savings Plan or the unit account
within the Pfizer Inc. Nonfunded Deferred Compensation and Supplemental Savings
Plan during the prior six months. The Awarded Units, as described in paragraph
3, shall not be affected by any such election.

3. Awards of Units. An award consisting of 5,500 units shall be made to each
director who is elected for the first time, and thereafter each year that he or
she continues as a director effective as of the date of the annual meeting of
shareholders. All such units shall be referred to as the “Awarded Units.” In the
event of any change in the number or kind of outstanding shares of common stock
of the Company, including a stock split or splits, or a stock dividend, an
appropriate adjustment shall be made in the number of Awarded Units. The
director’s account shall be credited with the number of Units so awarded and
such Units shall remain credited until distribution as described in paragraph 5
below (or paragraph 6 in the case of the director’s death).

 

  4. Dividends.

(A) Whenever a dividend is declared, the number of units in the director’s
account (both with respect to Deferred Cash Compensation invested in the unit
account and Awarded Units, and including any increase in units due to deferred
dividends pursuant to this Paragraph 4(A)) shall be increased by the result of
the following calculations: 1) the number of units in the director’s account
multiplied by any cash dividend declared by the Company on a share of its common
stock, divided by the closing market price of such common stock on the related
dividend record date; and/or 2) the number of units in the director’s account
multiplied by any stock dividend declared by the Company on a share of its
common stock. In the event of any change in the number or kind of outstanding
shares of common stock of the Company including a stock split or splits, other
than a stock dividend as provided above, an appropriate adjustment shall be made
in the number of units credited to the director’s account.

(B) Solely as to the Awarded Units granted, earned and vested prior to
January 1, 2005 (within the meaning of section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and regulations thereunder (“Section 409A”)),
a director may elect to receive directly in cash without deferral the value of
any cash dividend, declared by the Company on a share of its common stock, in
lieu of having his or her account credited as specified above in Paragraph 4(A).
Any such election shall be made, and may also be terminated, by written notice
directed to the Secretary of the Company prior to the calendar year of the
payment of the dividend.



--------------------------------------------------------------------------------

(C) Solely as to the Awarded Units granted, earned or vested after December 31,
2004 (within the meaning of Section 409A), a director may elect to receive
directly in cash without deferral the value of any cash dividend, declared by
the Company on a share of its common stock, in lieu of having his or her account
credited as specified above in Paragraph 4(A), if such election is made within
30 days of the director’s first becoming eligible to participate in this Plan or
another account balance plan required to be aggregated with this Plan under
Section 409A, provided that such election shall apply only with respect to
dividends declared subsequent to the date of receipt of the election by the
Company. Otherwise such dividends on any such Awarded Units will be deferred to
the director’s unit account as described above in Paragraph 4(A). Such election
is permanent and may not be changed thereafter. For individuals who were, are,
or will be eligible directors at any time between December 31, 2004 and
December 31, 2008, and with respect to the cash dividends received on Awarded
Units granted, earned or vested after December 31, 2004 (within the meaning of
Section 409A) and granted, earned, and vested prior to December 31, 2008, such
directors shall make their elections as to the receipt of such cash dividends
prior to the year of payment of the applicable dividend and such elections shall
not apply to the dividends payable on any Awarded Units previously granted in a
year prior to such election. The last such election shall apply to all future
cash dividends made subsequent to December 31, 2008 with respect to Awarded
Units granted, earned or vested after December 31, 2004 (within the meaning of
Section 409A). Such election is permanent and may not be changed thereafter.

 

  5. Distributions.

(A) Deferred Cash Compensation and Awarded Units deferred prior to January 1,
2005. With respect to Deferred Cash Compensation and Awarded Units granted,
earned and vested prior to January 1, 2005 (within the meaning of Section 409A),
and including related earnings thereon, at least one year before he or she
ceases to be a director of the Company, a director may elect, or may modify an
election that he or she had previously made, to receive payment (payable in
either cash or shares of common stock at the election of the director) of his or
her combined Deferred Cash Compensation and Awarded Units accounts in a lump sum
or in annual installments from two to fifteen, and he or she may elect to have
such lump sum payment or first annual installment made either (1) on the last
business day of the month following termination, or (2) in January of the year
following his or her termination as a director. In the absence of an election,
such payment will begin with the first month of the year following the
director’s termination and will be made in five annual installments.

(B) Deferred Cash Compensation and Awarded Units deferred after December 31,
2004. With respect to Deferred Cash Compensation and Awarded Units granted,
earned or vested after December 31, 2004 (within the meaning of Section 409A),
and including related earnings thereon, within 30 days of first becoming
eligible to participate in this Plan or another account balance plan required to
be aggregated with this Plan under Section 409A, a director must elect the
timing and form of his or her distribution (payable in either cash or shares of
common stock at the election of the director) of his or her deferred
compensation account (containing both Deferred Cash Compensation and Awarded
Units and related earnings thereon); except that for individuals who were, are,
or will be eligible directors prior to or as of December 31, 2008, such
directors shall make their elections as to the form and timing of distribution
on or before December 31, 2008 in accordance with the transition rule contained
in IRS Notice 2007-86. Such elections are permanent and may not be changed
thereafter. The director must elect as to:

 

  (i) Timing:

i. to receive the lump sum distribution or first annual installment on the last
business day of the month following his or her Separation from Service; or

ii. to receive the lump sum distribution or first annual installment in the
first month of the year following the director’s Separation from Service; and

 

  (ii) Form:

i. to receive the distribution in a lump sum; or

ii. to receive the distribution in installments from two to fifteen.

 

  (iii) In the absence of an election, such payments will begin with the first
month of the year following the director’s Separation from Service and will be
made in five annual installments.

(C) (i) With respect to all units in the director’s account (containing both
Deferred Cash Compensation and Awarded Units and related earnings thereon), the
amount payable to the director in each instance shall be determined by
multiplying the number of units by the closing market price of the Company’s
common stock on the day prior to the date for payment or the last business day
prior to that date, if the day prior to the date for payment is not a business
day.

(ii) Where the director receives the balance of his or her account in annual
installments, each installment shall be a fraction of the value of the balance
of the deferred compensation credited to the director’s account either by way of
interest or units calculated under Paragraph 2 hereof, as the case may be, on
the date of such payment, the numerator of which is one (1) and the denominator
of which is the total number of installments remaining to be paid at that time.



--------------------------------------------------------------------------------

(D) Notwithstanding the foregoing, with respect to Deferred Cash Compensation
and Awarded Units granted, earned or vested after December 31, 2004 (within the
meaning of Section 409A), and including related earnings thereon, distributions
may not be made to a Key Employee (as defined in Paragraph 8) upon a Separation
from Service before the date which is six months after the date of the Key
Employee’s Separation from Service (or, if earlier, the date of death of the Key
Employee). Any payments that would otherwise be made during this period of delay
shall be accumulated and paid on the first day of the seventh month following
the director’s Separation from Service (or, if earlier, the first day of the
month after the director’s death).

(E) Notwithstanding the foregoing, with respect to Deferred Cash Compensation
and Awarded Units granted, earned or vested after December 31, 2004 (within the
meaning of Section 409A), and granted, earned and vested as of December 31,
2008, including related earnings thereon (the “2009 Distribution Amounts”), such
2009 Distribution Amounts shall be paid in a lump sum to the director on July 1,
2009, provided the director files an election to do so with the Company by
December 31, 2008. Such elections are permanent and may not be changed after
December 31, 2008, and will have no subsequent effect after July 1, 2009.

 

  6. Death.

(A) A director may designate one or more beneficiaries (which may be an entity
other than a natural person) to receive any payments to be made upon the
director’s death. At any time, and from time to time, the identity of such
beneficiary designation may be changed or canceled by the director without the
consent of any beneficiary. Any such beneficiary designation, change or
cancellation must be by written notice filed with the Secretary of the Company
and shall not be effective until received by the Secretary. If a director
designates more than one beneficiary, any payments to such beneficiaries shall
be made in equal shares unless the director has designated otherwise. If no
beneficiary has been named by the director, or the designated beneficiaries have
predeceased him or her, the director’s beneficiary shall be the executor or
administrator of the director’s estate.

(B) With respect to Deferred Cash Compensation and Awarded Units granted, earned
and vested prior to January 1, 2005 (within the meaning of Section 409A), and
including related earnings thereon, if a director should die before full payment
of all amounts credited to his or her account, such amounts shall be paid to his
or her designated beneficiary or beneficiaries or to his or her estate in a
single sum payment to be made as soon as practicable after his or her death.

(C) With respect to Deferred Cash Compensation and Awarded Units granted, earned
or vested after December 31, 2004 (within the meaning of Section 409A), and
including related earnings thereon, within 30 days of first becoming eligible to
participate in this Plan or another account balance plan required to be
aggregated with this Plan under Section 409A, a director may elect for his or
her designated beneficiary or beneficiaries to receive the account in a lump sum
payment or installments from two to fifteen, provided the elections (including
the election hereunder) are made in accordance with paragraph 5(B). For
individuals who were, are, or will be eligible directors prior to or as of
December 31, 2008, such directors shall make their election as to the form of
distribution for their beneficiary or beneficiaries on or before December 31,
2008 in accordance with the transition rule contained in IRS Notice 2007-86.
Such elections are permanent and may not be changed thereafter.

7. The right of a director to any Deferred Cash Compensation or Awarded Units
credited to his or her account and including related earnings thereon shall not
be subject to assignment by him or her. If a director does assign his or her
right to any Deferred Cash Compensation or Awarded Units credited to his or her
account, the Company may disregard such assignment and discharge its obligation
hereunder by making payment as though no such assignment had been made.

 

  8. For purposes of this plan:

(A) “Key Employee” means an individual who is treated as a “specified employee”
as of his Separation from Service under Code section 409A(a)(2)(B)(i), i.e., a
key employee (as defined in Code section 416(i) without regard to paragraph
(5) thereof) of the Company or its affiliates if the Company’s stock is publicly
traded on an established securities market or otherwise. Key Employees shall be
determined in accordance with Code section 409A using a January 1 identification
date. A listing of Key Employees as of an identification date shall be effective
for the 12-month period following the identification date; and

(B) “Separation from Service” or “Separate(s) from Service” means a “separation
from service” within the meaning of Section 409A.